Citation Nr: 0519196	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for prostate disorder and 
prostate cancer, to include as secondary to exposure to 
ionizing radiation.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

In April 2005 the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The service department has not corroborated that the 
veteran was exposed to ionizing radiation while in service.

2.  There is no competent evidence of a causal connection 
between the veteran's current prostate disorder and prostate 
cancer and his claimed ionizing radiation exposure during his 
period of active military service.


CONCLUSION OF LAW

Service connection for a prostate disorder and prostate 
cancer, including as secondary to exposure to ionizing 
radiation is denied.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103, 
5104, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The veteran and his representative have been provided with 
copies of the September 2000 rating decision, the March 2003 
statement of the case (SOC), and supplemental statements of 
the case (SSOC) dated in March 2004 and September 2004.  All 
of the aforementioned discussed the pertinent evidence and 
the laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claims.  

In April 2001 and March 2004 letters, the RO notified the 
veteran of the passage of the VCAA, of the information and 
evidence needed to substantiate and complete his claims, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R.                § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The April 2001 and March 2004 letters also advised the 
veteran to tell VA about any additional information or 
evidence he wanted VA to try to obtain for him, and to send 
VA any evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.

Regarding the timing of VCAA notice, the Board notes that the 
September 2000 rating decision preceded enactment of the 
VCAA. Therefore, the veteran did not receive a VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R.   § 3.159(b).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002);         38 C.F.R. § 3.159(c) 
(2004).  In this case, the veteran's service medical records 
and personnel records are on file, the RO has obtained all 
available post-service VA and private medical records 
identified by the veteran, the RO has also verified whether 
the veteran was exposed to radiation from the Nuclear Test 
Personnel Review Program, and a travel board hearing was 
conducted in April 2005.  Throughout this appeal process, VA 
has made reasonable efforts to assist the veteran and, at his 
travel board hearing, he was specifically advised to provide 
any further information he might have in support of his 
claims.  38 U.S.C.A. § 5103A(c) (West 2002);      38 C.F.R. § 
3.159(c)(2), (3) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004). 

Factual Background

Service medical records are negative as to complaints or 
treatment for a prostate disorder and/or prostate cancer.  
Moreover, the veteran's December 1945 discharge examination 
recorded his genito-urinary system as normal.

Post-service medical records reveal that the veteran first 
sought treatment for a prostate disorder in March 1996.  In 
April 1996 he was diagnosed as having carcinoma of the 
prostate and he underwent a radical retropubic prostatectomy.  

In support of his claim, the veteran has a submitted a March 
2000 statement from Dr. N. and completed a radiation exposure 
questionnaire.  Dr. N reported that he treated the veteran 
for chronic and resistant prostatitis in the 1960's.  The 
physician opined that "it seems medically reasonable that 
this chronic condition may have led to problems associated 
with Prostate Gland in latter years."  Additionally, the 
veteran's wife submitted a statement that was received in May 
2000, attesting that the veteran was hospitalized in March 
1954 with swollen testicles but that no etiology was ascribed 
to the swelling.  

In the radiation exposure questionnaire the veteran contended 
that while stationed in Japan he was exposed to ionizing 
radiation that resulted in prostate problems and eventually 
prostate cancer.  He was stationed in Hemeji, which was a 
demolition area, and his duties included driving trucks.  In 
a July 2003 statement, the veteran also submitted that he 
used to tow tanks and other equipment to the demolition 
point.  They were not allowed to start or drive these 
vehicles, but nonetheless the veteran was interested in them 
and he would climb on them and inspect them.  The veteran 
feels that these machines could have contaminated him.  

The veteran, his wife, and his daughter presented for a 
regional office hearing in July 2003.  The veteran testified 
hat he reported to sick call while he was stationed in 
Hemiji.  He stated that he had symptoms that he had always 
heard were connected to venereal disease; however, he was 
sent back to the company with a card that only said negative.  
He also submitted that he discussed his prostate problems 
with the discharge examiner and he was told it was just his 
prostate acting up due to the unusual living conditions 
overseas.  The veteran also related that he did seek 
treatment for prostate problems following service in 
Prineville but that he did not remember the names of the 
treatment providers.  Additionally, that he was hospitalized 
in March 1954, but that those records were destroyed. 

The RO sought verification of the veteran's exposure to 
ionizing radiation from the Nuclear Test Personnel Review 
(NTPR) Program.  In an October 2003 response, NTPR related 
that morning reports for Cannon Company, 130th Infantry 
Regiment, indicated that the veteran debarked the USS ELMORE 
(APA 42) at Wakayama, Japan, on September 25, 1945, and 
traveled to Himeji on October 1, 1945.  Morning reports also 
indicated that the veteran was transferred from Himeji on 
November 13, 1945, to the 11th Replacement Depot at 
Irumigawa, Japan, for return to the United State.  Wakayama 
and Himeji are approximately 175 miles from Hiroshima and 325 
miles from Nagasaki.  Irumigawa, Japan is approximately 400 
miles from Hiroshima and 550 miles from Nagasaki.  The NTPR 
concluded that the available historical records did not 
document the veteran's presence with the American occupation 
forces in Hiroshima or Nagasaki, Japan.

The RO requested a dose estimate from NTPR under the 
requirements of 38 C.F.R. § 3.311.  In a January 2004 
response, the NTPR related that a scientific radiation dose 
assessment for American troops occupying cities in Japan 
outside Hiroshima and Nagasaki indicates that the veteran, 
because of his location at Wakayama, Himeji and Irumigawa, 
had no potential for exposure from the strategic bombing of 
Hiroshima and Nagasaki.

At an April 2005 Travel Board hearing, the veteran testified 
that he believed he was exposed to ionizing radiation while 
stationed in Himeji, because he disposed of military 
equipment by towing it to the demolition plant.  
Additionally, he said he was in charge of handing out 
souvenirs that could have come from anywhere in Japan.  The 
veteran also submitted a picture of the revolver from Japan 
that he still has in his possession.  

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R.    §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.   This presumption is 
rebuttable by affirmative evidence to the contrary.   38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general criteria set forth above, a 
disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, certain 
diseases shall be service-connected, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R.     § 
3.307 are also satisfied.  These presumptive diseases include 
cancer of the brain. 38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease, such as lung cancer; and (3) 
such disease first became manifest within a period specified 
by the regulations.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA shall consider all information and lay and medical 
evidence of record with respect to a claim for benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that he incurred a prostate disorder 
and, eventually, prostate cancer as a result of his active 
military service. Specifically, the veteran contends that his 
prostate disorder is attributable to his exposure to ionizing 
radiation while stationed in Japan in 1945.  He alleges that 
he may have been exposed to ionizing radiation while towing 
vehicles or handing out souvenirs.  

The law provides that there are certain types of cancers 
which shall be presumptively service-connected if such 
disease becomes manifest in a radiation-exposed veteran.  38 
U.S.C.A. § 1112 (c)(West 2002); 38 C.F.R. § 3.309(d) (2004).  
The medical evidence of record reveals that the veteran was 
treated for complaints of a prostate disorder in March 1996 
and diagnosed with prostate cancer in April 1996.  However, 
prostate cancer is not listed as a disease which is subject 
to presumptive service connection in radiation-exposed 
veterans.  In fact, the notes following 38 C.F.R. § 3.309(d) 
specifically define the term "urinary tract" to not include 
prostate cancer.

While the veteran is not entitled to presumptive service 
connection pursuant to 38 C.F.R. § 3.309(d), service 
connection may nevertheless be awarded where it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that the disease was the result of exposure to ionizing 
radiation.  38 C.F.R. § 3.311 (2004).  In these cases, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  Id.

For purposes of 38 C.F.R. § 3.311 the term "radiogenic 
disease" includes prostate cancer.  38 C.F.R. § 3.311 
(b)(2).

As previously discussed, the veteran's medical records dated 
in April 1996 contain a current diagnosis of prostate cancer, 
which is listed under 38 C.F.R. § 3.311 as a radiogenic 
disease.  The veteran's medical records indicate that 
prostate cancer was initially manifested in April 1996, more 
than 50 years after his alleged exposure to ionizing 
radiation.  38 C.F.R. § 3.311 (b)(5)(iv) (2004).

The next step in the 38 C.F.R. § 3.311 inquiry is to 
determine whether the veteran has been exposed to ionizing 
radiation, as alleged by the veteran to have been sustained 
through his presence in Japan.

The RO submitted a query for a dose estimate under the 
requirements of 38 C.F.R. § 3.311.  In a January 2004 
response, the NTPR related that a scientific radiation dose 
assessment for American troops occupying cities in Japan 
outside Hiroshima and Nagasaki indicated that the veteran, 
because of his location at Wakayama, Himeji and Irumigawa, 
had no potential for exposure from the strategic bombing of 
Hiroshima and Nagasaki.  The veteran was at least 175-325 
miles away from either Hiroshima or Nagasaki while stationed 
in Wakayama and Himeji, and at least 400-550 miles away while 
stationed in Irumigawa.

In sum, the absence of competent evidence establishing that 
the veteran was exposed to ionizing radiation does not 
require any further development of this claim, to include 
forwarding the claim to the Under Secretary for Benefits.  
Wandel v. West, 11 Vet. App. 200 (1998).  Thus, the veteran 
is also not entitled to service-connection pursuant to the 
provisions contained within 38 C.F.R. § 3.311 (2004).

Although service connection for prostate disorder and 
prostate cancer is not warranted on either a presumptive 
basis pursuant to 38 C.F.R. § 3.309(d) (2004) or on the basis 
of manifestation of a radiogenic diseases pursuant to 38 
C.F.R. § 3.311 (2004), VA must also ascertain whether there 
is any other basis to indicate that the disorder was incurred 
by any incident of military service.  Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000). 

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to element (1), the medical evidence of record 
reveals that the veteran was diagnosed with carcinoma of the 
prostate in April 1996.  Therefore, the current disability 
requirement is met.

With respect to element (2), The veteran's service medical 
records are devoid of any indication of in-service treatment 
for or diagnosis with a prostate disorder and/or prostate 
cancer.  Moreover, the veteran's December 1945 discharge 
examination shows that his genitourinary system was normal.  
Furthermore, the veteran's in-service treatment records do 
not show any in-service treatment for of complaints of 
prostate cancer or exposure to ionizing radiation.  Rather, 
the first documented evidence of record of a prostate 
disorder was in March 1996, approximately 50 years after his 
discharge from active service. Thus, the in-service 
incurrence element is not met.  While the Board acknowledges 
the veteran's July 2003 testimony that he had received 
treatment for a prostate disorder prior to March 1996, the 
veteran testified that some of the records were destroyed and 
that he could not remember his treatment providers.

Even assuming that such a service-incident element could be 
found, there is no competent and credible medical evidence 
indicating that the veteran's prostate disorder and prostate 
cancer have a nexus to service, and element 3 is not shown.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) 

The only evidence of record that addresses the existence of a 
causal connection between the veteran's prostate cancer and 
his active military service are the veteran's statement and 
those of his relatives.  While credible, they are not 
probative with respect to the contentions that his prostate 
cancer is related to service.  Laypersons, such as the 
veteran and his relatives are without medical training, and 
they are not qualified to render medical opinions as to 
maters such as diagnosis and etiology of disorders and 
disabilities.  Absent competent medical evidence of a causal 
nexus between his prostate disorder and prostate cancer and 
service, the veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for prostate disorder and prostate cancer.  
As such, that doctrine is not applicable and his claim must 
be denied. 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for prostate disorder and 
prostate cancer, to include as secondary to exposure to 
ionizing radiation, is denied.   






	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


